                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


ANGIE ANN COUSINEAU,

                          Plaintiff,

               v.                                           Case No. 18-C-857

ANDREW M. SAUL,
Commissioner of Social Security,

                          Defendant.


                                            ORDER


       WHEREFORE, the Court finds that Plaintiff’s attorney is entitled to 25 percent of

Plaintiff’s retroactive benefits under 42 U.S.C. § 406(b)(1), and because there is no objection to

the amount of the fee, the motion for attorney’s fees is GRANTED. Plaintiff’s counsel is entitled

to attorney’s fees in the amount of $41,019.25. Plaintiff’s attorney will refund the EAJA fee of

$8,100.00 to Plaintiff.

       SO ORDERED at Green Bay, Wisconsin this 27th day of January, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




         Case 1:18-cv-00857-WCG Filed 01/27/21 Page 1 of 1 Document 27
